Name: Council Regulation (EC) No 1580/96 of 30 July 1996 fixing, for the 1996/97 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, and the amount of compensation for storage costs
 Type: Regulation
 Subject Matter: agricultural structures and production;  financial institutions and credit;  beverages and sugar;  prices;  accounting;  plant product
 Date Published: nan

 16 . 8 . 96 Official Journal of the European Communities No L 206/9LIN | COUNCIL REGULATION (EC ) No 1580/96 of 30 July 1996 fixing, for the 1996/97 marketing year, the derived intervention prices for white sugar , the intervention price for raw sugar, the minimum prices for A and B beet , and the amount of compensation for storage costs Whereas Article 5 of Council Regulation ( EEC ) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regulation ( EEC ) No 750/68 ( 4 ) provides that the amount of repayment in the context of the compensation for storage costs shall he fixed per month and per unit of weight , taking account of financing costs , insurance costs and specific costs ; whereas , for financing costs , account should be taken of a 6,10% interest rate , HAS ADOPTED THIS REGULATION : Article 1 For the deficit areas of the Community, the derived intervention price for white sugar shall be fixed , per 100 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation ( EEC ) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), and in particular Articles 3 ( 5 ), 5 ( 5 ) and 8 ( 4 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas Council Regulation ( EC ) No 1579/96 of 30 July 1996 fixing , for the 1996/97 marketing year, certain sugar prices and the standard quality of beet ('), fixed the intervention price for white sugar at ECU 63,19 per 100 kilograms applicable for the non-deficit areas ; Whereas Article 3 ( 1 ) of Regulation ( EEC ) No 1785/81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing , it is appropriate that account be taken of the regional variations in the price of sugar , which , given a normal harvest and free movement of sugar , might be expected to occur in the price of sugar under natural conditions of price formation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy, Ireland, the United Kingdom, Spain , Portugal and Finland ; Whereas Article 3 ( 5 ) of Regulation ( EEC ) No 1785/81 provides that an intervention price for raw sugar shall be fixed ; whereas such price should be established on the basis of the intervention price for white sugar; Whereas Regulation ( EC ) No 1579/96 fixed the basic price for beet at ECU 47,67 per tonne ; whereas Article 5 ( 2 ) of Regulation ( EEC ) No 1785/81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price , without prejudice to Article 28 ( 5 ) of that Regulation ; kilograms, at : a ) ECU 64,65 for all the areas in the United Kingdom; ( b ) ECU 64,65 for all the areas in Ireland ; ( c ) ECU 64,65 for all the areas in Portugal ; ( d ) ECU 64,65 for all the areas in Finland ; ( e ) ECU 64,88 for all the areas in Spain ; ( f ) ECU 65,53 for all the areas in Italy . Article 2 The intervention price of raw sugar shall be ECU 52,37 for 100 kilograms . Article 3 1 . The minimum price for A beet applicable in the Community shall be ECU 46,72 per tonne . 2 . Subject to Article 28 ( 5 ) of Regulation ( EEC ) No 1785/81 , the minimum price for B beet(') OJ No L 177, 1 . 7 . 1981 , p . 4 . Regulation as last amended by Regulation ( EC ) No 1101 /95 (OJ No L 110, 17 . 5 . 1995 , p . D ­ ( ) OJ No L 156 , 25 . 6 . 1977, p . 4 . Regulation as last amended by Regulation ( EEC ) No 3042/78 ( OJ No L 361 , 23 . 12 . 1978 , p . 8 ). ( 2 ) OJ No C 125 , 27. 4 . 1996 , p. 10 . (') See page 7 of this Official Journal . No L 206/10 I EN I Official Journal of the European Communities 16 . 8 . 96 applicable in the Community shall be ECU 32,42 per tonne . Article 4 The amount of the reimbursement referred to in Article 8 of Regulation ( EEC ) No 1785/81 shall be ECU 0,42 per month per 100 kilograms of white sugar . Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from the 1996/97 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY